NUMBERS 13-15-00005-CR, 13-15-00006-CR,
                            & 13-15-00007-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JUAN JOE CANO,                                                            Appellant,

                                            v.

THE STATE OF TEXAS,                                                        Appellee.


                   On Appeal from the 130th District Court
                       of Matagorda County, Texas.



                                      ORDER
    Before Chief Justice Valdez and Justices Benavides and Perkes
                           Order Per Curiam

      These causes are before the Court on appellant’s fourth motion for extension of

time to file the briefs in these matters.   Appellant has been granted three previous

extensions of time to file the briefs totaling one hundred and twenty-one days. By his

fourth motions for extension of time, appellant seeks an additional 30 days to file the
briefs.

          The Court, having examined and fully considered the motions for extension of time,

is of the opinion that the motions should be granted.         Accordingly, we GRANT the

motions for extension of time. Appellant’s briefs are due on or before August 28, 2015.

The Court looks with disfavor on the delay caused by counsel’s failure to timely file the

briefs in these matters and no further extensions will be granted absent exigent

circumstances

          IT IS SO ORDERED.

                                                         PER CURIAM

Delivered and filed the
6th day of August, 2015.




                                              2